
	
		I
		111th CONGRESS
		1st Session
		H. R. 1286
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Visclosky (for
			 himself and Mr. Donnelly of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act titled An Act to provide for the
		  establishment of the Indiana Dunes National Lakeshore, and for other
		  purposes to clarify the authority of the Secretary of the Interior to
		  accept donations of lands that are contiguous to the Indiana Dunes National
		  Lakeshore, and for other purposes.
	
	
		1.Clarification of contiguous
			 landsSection 19 of the Act
			 titled An Act to provide for the establishment of the Indiana Dunes
			 National Lakeshore, and for other purposes (16 U.S.C. 460u–19) is
			 amended by designating the existing text of the section as subsection (a), and
			 by adding at the end the following:
			
				(b)For purposes of
				subsection (a), lands may be considered contiguous to other lands if the lands
				touch the other lands, or are separated from the other lands by only a public
				or private right-of-way, such as a road, railroad, or utility
				corridor.
				.
		
